FILED
                             NOT FOR PUBLICATION                            MAR 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PETER T. HARRELL,                                No. 10-35068

               Plaintiff - Appellant,            D.C. No. 1:08-cv-03092-PA

  v.
                                                 MEMORANDUM *
COSTCO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Peter T. Harrell appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging that defendants unlawfully accused him of

theft. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Olsen v.

Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004). We may affirm on any

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ground supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008), and we affirm.

      The district court properly granted summary judgment on the 42 U.S.C.

§ 1983 claims because defendants’ complaint to the police and execution of the

sworn criminal complaint, without more, did not convert them into state actors.

See Collins v. Womancare, 878 F.2d 1145, 1155 (9th Cir. 1989).

      Summary judgment was properly granted on the malicious prosecution claim

because Harrell failed to raise a genuine issue of material fact as to whether the

prosecutors’ decisions were influenced by any information misreported or withheld

by defendants. See Richer v. Poisson, 903 P.2d 932, 935 (Or. Ct. App. 1995).

      Summary judgment was properly granted on the false arrest and false

imprisonment claims because Harrell failed to raise a genuine issue of material fact

as to whether he was unlawfully confined. See Hiber v. Creditors Collection Serv.

of Lincoln Cnty., Inc., 961 P.2d 898, 901 (Or. Ct. App. 1998).

      The district court properly granted summary judgment on the slander, libel,

and defamation claims because Harrell failed to raise a genuine issue of material

fact as to whether defendants’ statements were not privileged. See DeLong v. Yu

Enters., Inc., 47 P.3d 8, 10 (Or. 2002).




                                           2                                    10-35068
      The district court properly granted summary judgment on the intentional

infliction of emotional distress claim because Harrell failed to raise a genuine issue

of material fact as to whether defendants engaged in outrageous conduct. See

House v. Hicks, 179 P.3d 730, 736-37 (Or. Ct. App. 2008).

      The district court properly granted summary judgment on the negligence

claims because Harrell failed to raise a genuine issue of material fact as to whether

defendants’ conduct “foreseeably pose[d] an unreasonable risk of harm” to him.

Cain v. Rijken, 717 P.2d 140, 145 (Or. 1986).

      We are unpersuaded by Harrell’s remaining contentions, including his

contention that the district court abused its discretion by denying him further

discovery.

      Harrell’s “Objection and Motion to Strike” is granted in part as to pages

141-42 of the supplemental excerpts of record and footnotes 4-5 on page 23 of the

answering brief. The “Objection and Motion to Strike” is otherwise denied.

      AFFIRMED.




                                           3                                      10-35068